Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 1, effective as of November 16, 2012 (this “Amendment”), is
made with respect to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 18, 2011 (as amended, restated, supplemented or
otherwise modified, the “Agreement”), among LPAC CORP., a Delaware corporation (
the “Seller”), LENNOX INDUSTRIES INC., a Delaware corporation, as master
servicer thereunder (in such capacity, the “Master Servicer”), VICTORY
RECEIVABLES CORPORATION, a Delaware corporation, as a Purchaser, MARKET STREET
FUNDING LLC, a Delaware limited liability company, as a Purchaser, and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative agent for the
Investors (in such capacity, the “Administrative Agent”), the purchaser agent
for the BTMU Purchaser Group (in such capacity, the “BTMU Purchaser Agent”) and
a BTMU Liquidity Bank and PNC BANK, NATIONAL ASSOCIATION, as the purchaser agent
for the PNC Purchaser Group (in such capacity, the “PNC Purchaser Agent”) and a
PNC Liquidity Bank. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings given to such terms in the Agreement.

Preliminary Statements

(1) Each of the parties to the Agreement desires to amend the Agreement on the
conditions set forth herein.

NOW, THEREFORE, the signatories hereto agree as follows:

SECTION 1. Amendment to the Agreement. Effective as of the date hereof in
accordance with Section 2 of this Amendment, the Agreement is amended as
follows:

(a) Section 1.1 of the Agreement is amended by deleting the Purchase Limit of
“$150,000,000)” contained in clause (i) thereof and inserting in lieu thereof
the new Purchase Limit of “$160,000,000”.

(b) The definitions of “BTMU Purchaser Group Limit” and “PNC Purchaser Group
Limit” contained in APPENDIX A (DEFINITIONS) to the Agreement are each amended
by deleting the number “$75,000,000” contained therein and inserting in lieu
thereof in each case the number “$80,000,000”

(c) The definition of “Eligible Receivable” contained in APPENDIX A
(DEFINITIONS) to the Agreement is amended by deleting clause (iii) thereof in
its entirety and inserting in lieu thereof the following:

(iii) the Obligor of which is (A) a resident of the United States, or any of its
possessions or territories; provided, however, that a Receivable that is
otherwise an “Eligible Receivable” but for this clause (iii)(A) shall be an
Eligible Receivable if (a) the Obligor of such Receivable is domiciled in
Canada, or any of its provinces or territories, and the Unpaid Balance of such
Receivable, when added to the Unpaid Balance of all other Receivables as to
which the Obligors are residents of Canada, or any of its provinces or
territories, classified at such time as Eligible Receivables pursuant to this
clause (a), would not exceed 5% of the aggregate Unpaid Balance of all Eligible
Receivables at such time; and (b) the Unpaid Balance of such Receivable, when
added to the Unpaid Balance of all other Receivables as to which the Obligors
are not residents of the United States or Canada, or any of its possessions,
provinces or territories, classified



--------------------------------------------------------------------------------

at such time as Eligible Receivables pursuant to this clause (b), would not
exceed 5% of the aggregate Unpaid Balance of all Eligible Receivables at such
time; provided, further, that at no time shall (x) a Receivable as to which the
Obligor is domiciled in a non-OECD member country, and that is otherwise
classified at such time as an “Eligible Receivable”, be an Eligible Receivable
if the Unpaid Balance of such Receivable, when added to the Unpaid Balance of
all other Receivables as to which the Obligors are domiciled in non-OECD member
countries, and that are otherwise classified at such time as Eligible
Receivables, would exceed 2.5% of the aggregate Unpaid Balance of all Eligible
Receivables at such time, and (y) any Receivable the Obligor of which is
domiciled in Venezuela be classified as an Eligible Receivable, and (B) not an
Affiliate or employee of any Seller Party;

(d) The definition of “Required Reserve Factor Floor” contained in APPENDIX A
(DEFINITIONS) to the Agreement is amended by deleting such definition in its
entirety and inserting in lieu thereof the following:

Required Reserve Factor Floor: The sum of (i) an amount, as of any date of
determination and expressed as a percentage of the aggregate Unpaid Balance of
Eligible Receivables as of such date, equal to the greatest of (A) the sum of
the four (4) largest aggregate Unpaid Balances of Eligible Receivables for
specific Obligors (including Michel) (calculated as if each such Obligor and its
Affiliated Obligors were one Obligor) who do not have a debt rating listed in
clause (i) of the definition of “Obligor Concentration Limit” or who are not
rated as of such date (up to the Obligor Concentration Limit for each such
Obligor), (B) the sum of the two (2) largest aggregate Unpaid Balances of
Eligible Receivables for specific Obligors (calculated as if each such Obligor
and its Affiliated Obligors were one Obligor) who have a short term unsecured
debt rating currently assigned to them by either S&P or Moody’s of A-3 or P-3,
respectively, as of such date (up to the Obligor Concentration Limit for each
such Obligor), (C) the largest aggregate Unpaid Balances of Eligible Receivables
for any Obligor (calculated as if such Obligor and its Affiliated Obligors were
one Obligor) who has a short term unsecured debt rating currently assigned to it
by either S&P or Moody’s of A-2 or P-2, respectively, as of such date (up to the
Obligor Concentration Limit for such Obligor), and (D) the largest aggregate
Unpaid Balances of Eligible Receivables for any Obligor (calculated as if such
Obligor and its Affiliated Obligors were one Obligor) who has a short term
unsecured debt rating currently assigned to it by either S&P or Moody’s of A-1
or P-1, respectively, as of such date (up to the Obligor Concentration Limit for
such Obligor), and (ii) the product of the Adjusted Dilution Ratio times the
Dilution Horizon Ratio. For purposes of calculating the Required Reserve Factor
Floor, the applicable rating of any Obligor that is rated by both S&P and
Moody’s and has a split rating will be the lower of the two ratings.

(e) The definition of “Funding Termination Date” contained in APPENDIX A
(DEFINITIONS) to the Agreement is amended by deleting clause (i) thereof in its
entirety and inserting in lieu thereof the following:

(i) November 15, 2013, or such later date as may, from time to time, be agreed
to in writing by the Agents;

 

2



--------------------------------------------------------------------------------

SECTION 2. Effectiveness. This Amendment shall become effective as of the date
hereof at such time that:

(a) each of the Administrative Agent, the BTMU Purchaser Agent and the PNC
Purchaser Agent shall have received, in form and substance satisfactory to it,
executed counterparts of the following, each dated as of the date hereof:

(1) this Amendment; and

(2) the amendment Fee Letter, dated as of the date hereof (the “Amendment Fee
Letter”);

(b) the BTMU Purchaser Agent and the PNC Purchaser Agent shall have received
payment of the Up-Front Fee, in accordance with the terms of, and as such term
is defined in, the Amendment Fee Letter; and

(c) the Administrative Agent shall have received, in form and substance
satisfactory to it, evidence of authorization of the transactions contemplated
hereby by the Seller and the Master Servicer.

SECTION 3. Transaction Document. This Amendment shall be a Transaction Document
under the Agreement.

SECTION 4. Representations and Warranties. Each of the Seller and the Master
Servicer makes, as to itself (except where specifically provided otherwise
therein), each of the representations and warranties contained in Section 6.1 of
the Agreement (after giving effect to this Amendment) set forth therein.

SECTION 5. Confirmation of Agreements; No Other Modifications. Each reference in
the Agreement to “this Agreement” or “the Agreement”, or “hereof,” “hereunder”
or words of like import, and each reference in any other Transaction Document to
the Agreement, shall mean the Agreement as amended by this Amendment, and as
hereafter amended or restated. Except as herein expressly amended, the Agreement
is ratified and confirmed in all respects and shall remain in full force and
effect in accordance with its terms.

SECTION 6. Affirmation and Consent of Lennox International. Lennox International
hereby consents to this Amendment and hereby affirms and agrees that the
Assurance Agreement is, and shall continue to be, in full force and effect and
is hereby ratified and affirmed in all respects. Upon the effectiveness of, and
on and after the date of, the Amendment, each reference in the Assurance
Agreement to the Agreement, “thereunder”, “thereof” or words of like import
shall mean and be a reference to the Agreement as amended by this Amendment, and
as hereafter amended or restated.

SECTION 7. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.

 

3



--------------------------------------------------------------------------------

SECTION 8. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of a
signature page of this Amendment.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers duly authorized, as of the date first above written.

 

LPAC CORP., as Seller By:  

/s/ Rick Pelini

  Name:   Rick Pelini   Title:   President & Treasurer LENNOX INDUSTRIES INC.,
as Master Servicer By:  

/s/ Rick Pelini

  Name:   Rick Pelini   Title:   Vice President & Treasurer LENNOX INTERNATIONAL
INC. By:  

/s/ Rick Pelini

  Name:   Rick Pelini   Title:   Vice President & Treasurer

[Amendment No. 1 to A&R RPA]



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Purchaser By:  

/s/ David V. DeAngelis

  Name:           David V. DeAngelis   Title:               Vice President THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent By:
 

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
BTMU Purchaser Agent By:  

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
a Liquidity Bank By:  

 

  Name:     Title:  

[Amendment No. 1 to A&R RPA]



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Purchaser By:  

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Administrative Agent By:  

/s/ Devang Sodha

  Name:           Devang Sodha   Title:               Director THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as BTMU Purchaser Agent By:  

/s/ Devang Sodha

  Name:           Devang Sodha   Title:               Director THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank By:  

 

  Name:     Title:  

[Amendment No. 1 to A&R RPA]



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Purchaser By:  

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Administrative Agent By:  

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
BTMU Purchaser Agent By:  

 

  Name:     Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
a Liquidity Bank By:  

/s/ Christine Howatt

  Name:   Christine Howatt   Title:   Authorized Signatory

[Amendment No. 1 to A&R RPA]



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Purchaser By:  

/s/ Doris Hearn

  Name:   Doris Hearn   Title:   Vice President PNC BANK, NATIONAL ASSOCIATION,
as PNC Purchaser Agent By:  

 

  Name:   William Falcon   Title:   Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Liquidity Bank By:  

 

  Name:   William Falcon   Title:   Vice President

[Amendment No. 1 to A&R RPA]



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Purchaser By:  

 

  Name:   Doris Hearn   Title:   Vice President PNC BANK, NATIONAL ASSOCIATION,
as PNC Purchaser Agent By:  

/s/ William Falcon

  Name:   William Falcon   Title:   Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Liquidity Bank By:  

/s/ William Falcon

  Name:   William Falcon   Title:   Vice President

[Amendment No. 1 to A&R RPA]